[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 12-10240            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JUNE 20, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                                 D.C. Docket No. 7:11-cv-00086-HL



BOBBIE ROBERTS,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                              versus

STATE FARM FIRE AND CASUALTY COMPANY,

lllllllllllllllllllllllllllllllllllllll                             lDefendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                           (June 20, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Bobbie Roberts, proceeding pro se, appeals from the district court’s grant of
summary judgment in favor of State Farm Fire and Casualty Company (“State

Farm”) in her diversity lawsuit alleging a breach of an insurance contract. For the

reasons stated below, we affirm.

                                          I.

      Roberts purchased a renters insurance policy from State Farm for a one-year

term, with a coverage of $50,000 for the loss of personal property. The policy

imposed several duties on the insured in the event of a loss. Among other things,

as often as State Farm reasonably required, the insured had to provide State Farm

“with records and documents” requested by the company; submit to “statements”

and “examinations under oath”; and, if possible, produce members of her

household for an examination under oath. The policy further provided that the

insured may not bring a lawsuit against State Farm unless she has complied with

all policy terms, and must initiate the lawsuit “within one year after the date of

loss or damage.” Another provision stated: “When a policy provision is in conflict

with the applicable law of the State in which this policy is issued, the law of the

State will apply.”

      On April 23, 2010, a fire occurred in Roberts’s residence, damaging the

house and her personal property. She filed a claim under the policy, but State

Farm’s investigation revealed several suspicious circumstances surrounding the

                                          2
fire, indicating a possibility of fraud on the part of Roberts. For instance,

members of Roberts’s family had a history of fire losses; Roberts’s son owned the

damaged house and had insurance on his property from another insurance carrier;

an informant alleged that he was offered money to burn the home approximately

10 days before the fire; and Roberts was in bankruptcy at the time of the fire, was

involved in a civil lawsuit over the purchase of another residence, and had to shut

down her restaurant business due to health issues. On June 10 and 11, 2010,

Roberts and her adult sons were arrested and charged with insurance fraud arising

out of the fire loss.

       On June 10, 2010, State Farm sent Roberts a letter, asking her and several

members of her family to attend an examination under oath on June 23, 2010.

State Farm also asked Roberts to produce various documents relevant to her claim,

including monthly bank statements, tax returns, records reflecting any unreported

income sources, loan and debt records, and records of any real estate transactions.

State Farm cited the policy provisions requiring Roberts to comply with its

requests and stated that it could take no further action on her claim until she and

her family members submitted to the examinations and produced all requested

documents that were possible to obtain.

       Roberts came to the scheduled examination session along with her criminal

                                           3
defense attorney. The attorney advised Roberts not to give a sworn statement in

light of her pending criminal charges, and State Farm agreed to suspend the

examination. However, State Farm told Roberts that she still had an obligation to

produce the requested documents. Roberts agreed to send State Farm the

documents as soon as she obtained them.

      Subsequently, State Farm sent two letters to Roberts’s attorney, asking that

the examinations be rescheduled and the documents produced. The attorney

responded by letter on September 7, 2010, stating that he had advised Roberts not

to provide any documents or statements to State Farm, in light of her pending

criminal case, even though negative consequences could arise from her refusal to

participate in State Farm’s investigation.

      On October 5, 2010, State Farm wrote a letter to Roberts, stating that her

failure to submit to examinations and to produce the requested documents

constituted a material breach of the insurance policy. It warned that her insurance

coverage was in “serious jeopardy,” that any further delay in complying with the

policy provisions could result in the denial of her insurance claim, and that State

Farm was not waiving any of its rights under the policy. The letter further stated:

      You need to be aware that there are time limits contained within your
      policy with which you must strictly comply. This is not an extension
      of any time period under the policy. Continued delay may result in a

                                             4
      future denial based either upon your lack of cooperation and/or upon
      your failure to comply with the time periods contained in the policy.

Over the next several months, State Farm sent two more letters to Roberts, which,

among other things, reminded her of the need for immediate cooperation and

warned that State Farm was not waiving any defenses or time limitations under the

policy.

      On April 18, 2011, Roberts called State Farm and stated that she intended to

comply with State Farm’s previous requests, but expressed concern about the time

remaining under the policy for filing suit. State Farm told Roberts that the

Georgia Insurance Commissioner had extended the period for filing suit on fire

losses to two years after the date of the loss. State Farm sent a letter to Roberts the

following day, confirming the change in the law and stating that it would consider

Roberts’s claim if she immediately complied with all of its requests. It reiterated,

however, that it was not waiving any defenses under the policy. On April 23,

2011, Roberts again contacted State Farm, requested a new date for the

examinations, and expressed her intent to submit the required documents.

      Two days later, on April 25, 2011, Roberts filed a lawsuit against State

Farm, alleging a breach of an insurance contract, and State Farm removed the suit

to federal court pursuant to 28 U.S.C. § 1332. After discovery, State Farm filed a



                                           5
motion for summary judgment, arguing that Roberts was precluded from recovery

because she breached the terms of the insurance policy by failing to submit to an

examination under oath and to produce the requested documents. Roberts

responded, essentially, that she cooperated with State Farm to the best of her

ability and that she was forced to sue State Farm because the one-year limitations

period in the policy was about to expire.

      The district court granted summary judgment to State Farm, finding that

Roberts breached the insurance policy by failing to produce the requested

documents. The court also found, in relevant part, that Roberts had not identified

any principle that would excuse her failure to comply with the policy terms.

                                        II.

      On appeal, Roberts contends that the district court erred in finding that she

breached the insurance contract, as she fully cooperated with State Farm and filed

suit only because the one-year limitations period under the policy was about to

expire. She acknowledges that State Farm had informed her of the new two-year

limitations period, but argues that she had no proof of this change in the law and

could only rely on the policy terms. She also suggests that the policy’s one-year

limitations provision violated Georgia law, thereby voiding her obligations under




                                            6
the policy.1

       We review “the granting of summary judgment de novo.” Robinson v.

Tyson Foods, Inc., 595 F.3d 1269, 1273 (11th Cir. 2010). A district court shall

grant summary judgment “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). If the movant satisfies its burden of production by showing

that there is no genuine issue of fact, “the nonmoving party must present evidence

beyond the pleadings showing that a reasonable jury could find in its favor.”

Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008) (quotation omitted).

“We draw all factual inferences in a light most favorable to the non-moving

party.” Id. Nevertheless, the non-moving party cannot create a genuine issue of

material fact through speculation, id., or evidence that is “merely colorable” or

“not significantly probative,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249-50, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1986).



       1
          In addition to addressing the merits of her claims, State Farm argues that Roberts’s
appeal should be dismissed because she failed to file record excerpts and to comply with
procedural rules regarding the contents of her appellate brief. However, these procedural
deficiencies have not prejudiced State Farm in any significant way, and they are not serious
enough to warrant summary dismissal of Roberts’s appeal. Accordingly, we will consider her
arguments on the merits. See Byrd v. Bates, 220 F.2d 480, 481-82 (5th Cir. 1955) (declining to
dismiss an appeal where the appellant violated multiple circuit rules concerning the filing and
contents of briefs); see also S.E.C. v. Elliott, 953 F.2d 1560, 1582 (11th Cir. 1992) (“This Court
provides pro se parties wide latitude when construing their pleadings and papers.”).

                                                 7
      Under Georgia law, an insured’s failure to cooperate with the insurer in the

investigation of a claim, without a valid excuse, may constitute a breach of the

insurance contract, precluding any recovery by the insured. See Halcome v.

Cincinnati Ins. Co., 334 S.E.2d 155, 156-57 (Ga. 1985). In Halcome, the plaintiffs

filed an insurance claim with their insurer for the loss of property contained in

their car. Halcome, 334 S.E.2d at 156. The insurance company suspected fraud

and asked the plaintiffs to submit to an examination under oath, pursuant to the

terms of the insurance policy. Id. at 156-57. While the plaintiffs answered many

questions, they refused to provide certain information concerning their finances.

Id. at 157. The Georgia Supreme Court held that the plaintiffs breached the

insurance contract by refusing to provide information relating to their income. Id.

The court acknowledged that, in some circumstances, a plaintiff’s refusal to

provide requested documents might be excused due to privacy considerations. Id.

However, because the case at bar involved suspected fraud, the plaintiffs’ income

and sources of income were relevant, and there was no basis to excuse their refusal

to provide this information. Id.; see also Allstate Ins. Co. v. Hamler, 545 S.E.2d

12, 12-15 (Ga. Ct. App. 2001) (holding that, where the insurer suspected fraud, the

insured’s refusal to provide documentation relating to her income and debts

constituted a breach of the insurance contract and warranted summary judgment in

                                          8
the insurer’s favor).

       In this case, evidence shows that Roberts failed to perform her duties under

the insurance policy, thereby breaching her insurance contract with State Farm.

The policy required Roberts to submit to an examination under oath and to

produce certain documents if requested by State Farm, and Roberts does not

dispute this fact. State Farm requested the examination and a variety of

documents in its letter of June 10, 2010. However, evidence shows that Roberts

never submitted to the examination or provided the documents requested by State

Farm, and nothing in the record suggests otherwise. Although Roberts contacted

State Farm near the end of April 2011 and expressed her willingness to cooperate,

she filed a lawsuit against State Farm before complying with any of its requests,

thereby indicating her final decision not to cooperate.2

       Roberts argues that she was excused from complying with State Farm’s

requests because the one-year limitations period in the policy forced her to file

suit. We disagree. The Georgia Insurance Commissioner changed the statute of

limitations for filing suit under a fire insurance policy to two years. See O.C.G.A.


       2
          Roberts suggests in her brief that she attempted to set up the examination in November
2010, but was thwarted by her attorney and State Farm’s claims representative. However, the
record contains no evidence to support this assertion. See Ellis v. England, 432 F.3d 1321, 1326
(11th Cir. 2005) (“[M]ere conclusions and unsupported factual allegations are legally insufficient
to defeat a summary judgment motion.”).

                                                9
§ 33-32-1; Ga. Comp. R. & Regs. 120-2-19-.01. State Farm expressly informed

Roberts of this change in the law. Although State Farm did not provide proof of

this change, it was not required to do so, and nothing prevented Roberts from

verifying the applicable law on her own. See Lewis v. Alderman, 162 S.E.2d 440,

441-42 (Ga. Ct. App. 1968) (stating that one is presumed to know the law and

cannot “in legal contemplation be deceived by erroneous statements of law”).

      Roberts also appears to argue that the one-year limitations provision voided

her duties under the policy because the provision conflicted with state law.

However, there is no authority to suggest that a single invalid term of an insurance

policy, especially one that merely imposes a time limitation on filing suit, waives

all duties of the insured under the policy while preserving all the duties of the

insurer. Moreover, State Farm’s insurance policy did not violate state law. It

specifically provided that, in cases of conflict between state law and a policy

provision, state law would apply.

      In sum, evidence shows that Roberts breached the insurance policy by

refusing to comply with State Farm’s requests to submit to an examination and to

provide certain documents. Because nothing excused Roberts from complying

with those requests, she was precluded from recovery, and the district court did

not err in granting summary judgment to State Farm. See Halcome, 334 S.E.2d

                                          10
at 156-57; Hamler, 545 S.E.2d at 12-15. Accordingly, we affirm.

      AFFIRMED.




                                      11